Citation Nr: 1341435	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-45 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lichen planus.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 27, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The instant matter was previously before the Board in June 2011, at which time the Board determined, among other things, that new and material evidence had not been submitted to reopen a previously denied claim of service connection for lichen planus and denied service connection for a back disability and radiculopathy of the lower extremities.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In his brief to the Court, the Veteran specifically stated that the only issue that he was appealing was the Board's determination that new and material evidence had not been submitted to reopen his previously denied claim of service connection for lichen planus.  In an April 2013 memorandum decision, the Court reversed the Board's determination that new and material evidence sufficient to warrant reopening of his previously denied claim had not been received and remanded the matter for further proceedings.  

Also in its June 2011 decision, the Board remanded for further development a claim of service connection for PTSD.  Upon completion of that development, the Appeals Management Center (AMC) in Washington, DC, readjudicated the Veteran's claim and in a December 2012 rating decision, granted service connection for PTSD, evaluated as 30 percent disabling from July 23, 2008, to December 3, 2012, and as 100 percent disabling thereafter.  To date, it does not appear that the Veteran has disagreed with any aspect of the RO's decision granting service connection for PTSD.  Thus, the matter is no longer before the Board.  However, as will be discussed in the remand that follows the decision below, because it does not appear as though the agency of original jurisdiction (AOJ) addressed the issue of entitlement to an acquired psychiatric disorder other than PTSD, which was also remanded by the Board in June 2011, that matter remains pending.  

The Board also notes that a review of the record reveals that in June 2012, the Veteran filed a claim for a rating greater than 10 percent for his service-connected gastroesophageal intestinal disorder (GERD), which claim was denied by way of a September 2012 rating decision.  The following month, the Veteran filed a notice of disagreement and a statement of the case (SOC) addressing entitlement to a rating greater than 10 percent was issued on December 12, 2012.  On December 27, 2012, a decision review officer issued a deferred rating decision wherein it was noted that a VA Form 9 had not yet been filed in connection with the Veteran's claim for increase.  Based on the record currently before the Board, it does not appear as though the Veteran has perfected an appeal of that issue to the Board.  However, in January 2013, the Veteran submitted private treatment records related to treatment for his GERD, which records he stated were being submitted "in support of his pending claim, currently on appeal."  The record currently before the Board fails to reveal that any action was taken in response to the Veteran's submission, to include issuance of a supplemental statement of the case or consideration of whether that evidence constituted new and material evidence prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Accordingly, the matter is referred to the AOJ to determine the appropriate course of action, to include consideration of whether the Veteran's claim remains pending, whether a VA Form 9 has been filed, or whether the documents should be considered a new claim for increase.  

(The decision below addresses the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for lichen planus.  The claims of service connection for lichen planus and for an acquired psychiatric disorder other than PTSD are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a January 2003 decision, the RO denied service connection for a sexually transmitted disease, characterized as lichen planus; the Veteran did not appeal.  

2.  Evidence received since the RO's January 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for lichen planus and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A January 2003 RO decision that denied service connection for a depressive disorder and lichen planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a claim of service connection for lichen planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, in a June 2011 decision, the Board determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for lichen planus.  The Veteran appealed that determination to the Court and in an April 2013 memorandum decision, the Court reversed the Board's finding in this regard.  Specifically, the Court found that the Veteran's testimony during an October 2010 Board hearing that his lichen planus became an everyday problem in service, worsened during service, and continued beyond service, resulting in scarring and continued use of medication constituted new and material evidence, stating that that testimony related to an unestablished fact necessary to substantiate the claim and triggered VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 118, 124 (2010) (Lance, J. concurring) (stating that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement).  Accordingly, as directed by the Court, the claim of service connection for lichen planus is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lichen planus is reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

In remanding the "reopened" claim of service connection for lichen planus to the Board, the Court indicated that the Veteran should be afforded a VA medical examination to address the question of the whether the Veteran's lichen planus permanently worsened during or as a result of service.  In this regard, the Board notes that the Veteran's entrance examination is silent for any evidence of lichen planus or other defects or abnormalities of the skin, which suggests that the presumption of soundness is for application in this case.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  When a disease or injury is not "noted" upon entrance, VA bears the burden to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service both preexisted service and was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Even when the presumption applies, the veteran "must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service."  Id. at 236; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (discussing elements of service connection and providing that evidence must show a nexus between the claimed in-service disease or injury and the present disability).  Given the Court's directive and the evidence of record, the Board finds that the matter must be remanded for the Veteran to be afforded a new VA medical examination in accordance with the remand directives set forth below. 

As noted in the introduction, in a December 2012 decision, the AMC granted service connection for PTSD.  Notably, in its June 2011 decision, the Board indicated that treatment records showed a current diagnosis of bipolar disorder and previous diagnosis of a depressive disorder.  The Board determined that due to the nature of the Veteran's psychiatric disabilities and the requirements for substantiating such claims, service connection for PTSD was to be treated as a separate and distinct issue from service connection for an acquired psychiatric disorder other than PTSD.  Although development on both issues was undertaken and the AMC noted that a VA examiner had opined that the Veteran also had a mood disorder related to his military service, it does not appear as though the AMC undertook adjudication of the issue of service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the issue of entitlement to an acquired psychiatric disorder other PTSD is remanded for the AOJ to complete its adjudication of that issue.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claim of service connection for lichen planus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  
The examiner should be asked to review the entire record and take a detailed history from the Veteran.  Specifically, the examiner should elicit from the Veteran a full description of any skin symptomatology experienced prior to service, during service, and since service.  The examiner should then address the following:

a)  The examiner should identify all current disabilities of the skin.  (For this purpose, "current" refers to any skin disability present at any point since July 2008, and includes lichen planus, regardless of whether symptoms are present on examination.)  

b)  The examiner should then determine whether any current skin disability, to include lichen planus, had its onset prior to service.  If the examiner concludes that any currently diagnosed disability existed prior to service, the examiner must cite to the evidence of record to support that conclusion and state why or why not the evidence is clear and unmistakable (undebatable) relative to pre-existence of any skin disease.  

The examiner should discuss the Veteran's descriptions of any skin rash/lesions experienced prior to service, as well as his statement that the lesion identified in service looked different from that which existed prior to service.  The examiner should indicate whether the Veteran's lay statements suggest that what existed prior to service was different from that which was diagnosed in service.

c)  If it is determined that a skin disorder identified in service clearly and unmistakably existed prior to service, the examiner should determine if it can be concluded with clear and unmistakable certainty (undebatable) that any pre-existing skin disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.

The examiner should discuss the Veteran's testimony that his lichen planus was worse in service than it had been prior to service and continued after service and state why this lay evidence does or does not indicate a permanent worsening due to service.  If the examiner concludes that the evidence fails to demonstrate a worsening in the underlying pathology of the disorder, the examiner should provide support for that opinion, such as citation to known medical principles or to the evidence of record that weighs against such a finding.

d)  The examiner is also requested to assume that a skin disorder did not exist prior to service and to provide an opinion as whether it is at least as likely as not that any current skin disorder, to include lichen planus, is traceable to the Veteran's period of military service.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  The AOJ must adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to specifically include a depressive disorder, bipolar disorder, and a mood disorder.  (If the AOJ determines that additional evidentiary development is required to adjudicate this issue, the AOJ should undertake that necessary development prior to its readjudication of the claim.)  If any benefit sought is not granted, to include an award of service connection for any diagnosed acquired psychiatric disorder other than PTSD, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


